DETAILED ACTION
This is in response to the Request for Continued Examination filed 7/5/2022 wherein claims 15-17 are canceled and claims 1-14 and 18-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “dilution chute projecting out from the combustor liner” (Claim 1, line 6 and Claim 21, line 4) and “the sidewall projects through the engine casing and is formed integral with the combustor liner in a unitary body” (Claim 23, lines 1-2) must be shown or the feature(s) canceled from the claim(s). It is noted that the dilution chute depicted in Figures 2 and 5 are projecting radially inward from the combustor liner. No new matter should be entered.
The drawings are objected to under 37 CFR 1.84(b) because the photographs are not clear and are not of sufficient quality so that all details in the photographs are reproducible in a printed patent. The details in Applicant’s Figure 6 (reproduced below) cannot be determined and it appears that the features intended to be shown would be better demonstrated in an illustration.

    PNG
    media_image1.png
    355
    615
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities: “the engine case” (Claim 21, line 7) is believed to be in error for - - the engine casing - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s claim 23 recites “wherein the sidewall projects through the engine casing and is formed integral with the combustor liner in a unitary body”. However, Applicant’s drawings do not show and Applicant’s specification does not describe a sidewall that is formed integral with the combustor liner in a unitary body. Therefore, Applicant’s claim 23 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that Applicant had possession of the claimed invention at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the engine case" in line 7. It is unclear if “the engine case” recited in line 7 of claim 21 is referring to the “engine casing” recited in line 2 of claim 21 or if it is referring to a different case.
Claims 22-23 are rejected for the same reasons above based on their dependency to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,931,862) in view of Clemen (US 10,174,947) and Howell et al. (3,778,170).
Regarding Independent Claim 1, Harris teaches (Figures 1-6) a gas turbine engine (10) comprising:
an engine casing (14);
a combustor liner (34) enclosed within the engine casing (14);
a flow path (at 66; see Figure 3) for cooling the combustor liner (34) with an air stream and located in between the engine casing (14) and the combustor liner ( 34).
Harris does not teach a dilution chute projecting out from the combustor liner, a support structure extending between the combustor liner and the dilution chute, the support structure configured to support the dilution chute during manufacturing, where the support structure is additively manufactured with the combustor liner and the dilution chute as a unitized body, or an inspection port penetrating the engine casing, the flow path, and the combustor liner, the inspection port positioned to allow an operator to view a zone of the support structure.
Clemen teaches (Figures 1-9) a dilution chute (35) projecting out from a combustor liner (34), a support structure (39) extending between (see Figures 6-9) the combustor liner (34) and the dilution chute (35), the support structure (39) configured to support the dilution chute (35) during manufacturing (see Column 4, lines 28-37), where the support structure (39) is additively manufactured (Column 4, lines 28-37 and claim 10) with the combustor liner (34) and the dilution chute (35) as a unitized body (see Figures 5-9, Column 4, lines 28-37 and claim 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include the dilution chute projecting out from the combustor liner, a support structure extending between the combustor liner and the dilution chute, the support structure configured to support the dilution chute during manufacturing, where the support structure is additively manufactured with the combustor liner and the dilution chute as a unitized body, as taught by Clemen, in order to pass air from the space surrounding the combustion chamber on the outside into the combustion chamber, for the purpose of cooling the combustion and making it lean (Column 1, lines 22-27 of Clemen) and to provide sufficient stability of the flow guiding elements during manufacture (Column 4, lines 28-37 of Clemen). Harris in view of Clemen does not teach an inspection port penetrating the engine casing, the flow path, and the combustor liner, the inspection port positioned to allow an operator to view a zone of the support structure.
Howell teaches (Figures 1-8) an engine casing (12); a combustor liner (36) enclosed within the engine casing (12); a flow path (at 42; see Figures 2-4) for cooling the combustor liner (36) with an air stream and located in between the engine casing (12) and the combustor liner (36); and an inspection port (at 70, through 54 to 60; see Figures 2-4) penetrating the engine casing (12), the flow path (at 42), and the combustor liner (36), wherein the inspection port (at 70, through 54 to 60) is positioned (see Figure 2) to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine (see Figure 2 and Column 5, line 61 – Column 6, line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen to include the inspection port penetrating the engine casing, the flow path, and the combustor liner to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine, as taught by Howell in order to view desired areas within the hot parts section of an engine (Column 2, lines 52-68 of Howell). 
In addition and in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “wherein the support structure is configured to support a dilution chute during manufacturing where the support structure is additively manufactured with the combustor liner and the dilution chute as a unitized body” has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case, the combustor liner and dilution chute), does not depend on its method of production  (i.e. additive manufacturing using sacrificial structures), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding Claim 2, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. As discussed above, Howell teaches an inspection port (at 70, through 54 to 60) penetrating the combustor liner (36) near the fuel injector (44). Harris further teaches (Figures 1-6) an ignitor (38) near the fuel injector (68), thereby providing an inspection port adjacent an ignitor.
It is noted that the term “adjacent” is interpreted using Merriam Webster's online dictionary definition of “not distant: close or near”.
Regarding Claim 3, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. Harris teaches (Figures 1-6) an igniter (38) that may be located at either through a combustor dome (52; see Figure 3) or, alternatively, placed in a circumferential position about the outer wall of the combustor liner (34; see Figure 6) relative to an axis of rotation (X; see Figures 2-3 and 6). It is further noted that Howell teaches (Figures 1-8) an inspection port (at 70, through 54 to 60) which is placed in a circumferential position about the outer wall of the combustor liner (36; see Figures 2-4) relative to an axis of rotation (see Figures 1-2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have the positioning of the inspection port and ignitor as shown in the Figure 6 embodiment of Harris and the Figure 2 embodiment of Howell to be located at a common circumferential curve relative to an axis of rotation because it has been held that merely rearranging parts of an invention involves only routine skill in the art - MPEP 2144.04 (VI-C). 
Regarding Claim 4, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. Harris further teaches (Figures 1-6) wherein a dilution chute (72) penetrates the combustor liner (34). Harris in view of Clemen and Howell does not teach, as discussed so far, that the dilution chute is adjacent to the sacrificial support structure.
Clemen teaches (Figures 1-9) a dilution chute (35) projecting out from a combustor liner (34), a support structure (39) extending between (see Figures 6-9) the combustor liner (34) and the dilution chute (35), the dilution chute (35) is adjacent (see Figures 5-9) the support structure (39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the dilution chute projecting out from the combustor liner, a support structure extending between the combustor liner and the dilution chute, and the dilution chute is adjacent the support structure, as taught by Clemen, for the same reasons discussed above in claim 1.
Regarding Claim 5, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. As discussed above, Howell teaches (Figures 1-8) an inspection port (at 70, through 54 to 60; see Figures 2-4) penetrating the engine casing (12), the flow path (at 42), and the combustor liner (36), wherein the inspection port (at 70, through 54 to 60) is positioned (see Figure 2) to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine (see Figure 2 and Column 5, line 61 – Column 6, line 11).
Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the zone of the support structure supports the additively manufactured dilution chute with respect to the combustor liner.
Clemen teaches (Figures 1-9) a dilution chute (35) projecting out from a combustor liner (34), a support structure (39) extending between (see Figures 6-9) the combustor liner (34) and the dilution chute (35), wherein the support structure (39) supports (Column 4, lines 28-37) the additively manufactured dilution chute (35) with respect to the combustor liner (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to have the support structure support the additively manufactured dilution chute with respect to the combustor liner, as taught by Clemen, for the same reasons discussed above in claim 1.
Regarding Claim 18, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the zone of the support structure has at least one of: a variable height, a width from 0.020 in. to 0.040 in., inclusive, and a plurality of cut out sections.
Clemen teaches (Figures 1-9) a zone of the support structure (39) includes a variable height (see Figures 5-9) and a plurality of cut out sections (at 37 in Figures 7 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the zone of the support structure having a variable height and a plurality of cut out sections, as taught by Clemen, for the same reasons discussed above in claim 1.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,931,862) in view of Clemen (US 10,174,947) and Howell et al. (3,778,170) as discussed in claim 4 above, and further in view of Steele (US 2007/0036942).
Regarding Claim 6, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the zone of the support structure is a sacrificial zone, and the inspection port is configured to allow viewing of bumps, ridges, or peaks from incomplete removal of the sacrificial support structure on a surface of the combustor liner or the dilution chute.
Harris teaches (Figures 1-9) that a zone (Figures 6-9) of the support structure (39) is a sacrificial zone (claim 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to have a zone of the support structure to be a sacrificial zone, as taught by Clemen, for the same reasons discussed above in claim 1. Harris in view of Clemen and Howell does not teach, as discussed so far, that the inspection port is configured to allow viewing of bumps, ridges, or peaks from incomplete removal of the sacrificial support structure on a surface of the combustor liner or the dilution chute.
Howell teaches (Figures 1-8) an inspection port (at 70, through 54 to 60; see Figures 2-4) that is positioned (see Figure 2) to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine (see Figure 2 and Column 5, line 61 – Column 6, line 11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the inspection port that is positioned to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine, as taught by Howell, for the same reasons discussed above in claim 1. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein failure to remove the sacrificial support structure on a surface of the combustor liner or the dilution chute results in bumps, ridges, or peaks.
Steele teaches (Figures 1-6B) a sacrificial support structure (14) that includes bumps, ridges, and peaks (see Figures 2, 4B, 5B) on a surface of the liner (12) and aperture (16) prior to removal (due to the local temperatures; see Paragraph 0043-0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the sacrificial support structure on a surface of the combustor liner or dilution chute, as taught by Steele, in order to reduce the local temperature and maintain the temperature of the wall within the limits of its maximum duty temperature by increasing the cooling flow (Paragraph 0045 of Steele).
Regarding the removal of the sacrificial support structure, it is noted that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 7, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the inspection port is configured to allow viewing of bumps ridges, or peaks on a surface of a turbine vane, turbine blade, or an exhaust duct wall, wherein the bumps, the ridges, or the peaks are from the removal of a support structure in the combustor and at least a portion of the support structure is deposited on the turbine vane, the turbine blade, or the exhaust duct wall.
Howell teaches (Figures 1-8) an inspection port (at 70, through 54 to 60; see Figures 2-4) that is positioned (see Figure 2) to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine (see Figure 2 and Column 5, line 61 – Column 6, line 11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the inspection port that is positioned to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine, as taught by Howell, for the same reasons discussed above in claim 1. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the sacrificial support structure is located on a surface of a turbine vane, turbine blade, or exhaust duct wall and leaves a bump, ridge, or peak from the removal of a support structure in the combustor.
Steele teaches (Figures 1-6B) a sacrificial support structure (14) in a combustor (2) that includes bumps, ridges, and peaks (see Figures 2, 4B, 5B) which may also be located on a surface of an exhaust duct wall (see Paragraph 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the sacrificial support structure on a surface of an exhaust duct wall, as taught by Steele, in order to reduce the local temperature and maintain the temperature of the wall within the limits of its maximum duty temperature by increasing the cooling flow (Paragraph 0045 of Steele).
Regarding the removal of the sacrificial support structure, it is noted that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 8, Harris in view of Clemen and Howell teaches the invention as claimed and as discussed above. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the inspection port is configured to allow viewing of a carbon scorch pattern on a surface of the dilution chute or the combustor liner, the carbon scorch pattern being indicative of presence of the sacrificial support structure within a combustor during at least a portion of a useful life of the gas turbine engine.
Howell teaches (Figures 1-8) an inspection port (at 70, through 54 to 60; see Figures 2-4) that is positioned (see Figure 2) to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine (see Figure 2 and Column 5, line 61 – Column 6, line 11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to include the inspection port that is positioned to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine, as taught by Howell, for the same reasons discussed above in claim 1. Harris in view of Clemen and Howell does not teach, as discussed so far, wherein the sacrificial support structure is located on a surface of a dilution chute or a combustor liner.
Steele teaches (Figures 1-6B) a liner (12) including apertures (16) having a sacrificial support structure (14), wherein a proportion of the support structure (14) is removed when the local temperatures rises to a temperature at or above the melting or sublimation point of the support structure (see Paragraphs 0042-0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dilution chute of Harris in view of Clemen and Howell to include the sacrificial support structure located on a surface of an aperture or combustor liner, as taught by Steele, in order to reduce the local temperature and maintain the temperature of the wall within the limits of its maximum duty temperature by increasing the cooling flow (Paragraph 0045 of Steele).
Regarding the removal of the sacrificial support structure or its resulting scorch pattern, it is noted that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 9, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,931,862) in view of Clemen (US 10,174,947), Howell et al. (3,778,170), and Sue et al. (US 2012/0125131).
Regarding Independent Claim 9, Harris teaches (Figures 1-6) a gas turbine engine (10) comprising:
an engine casing (14);
a combustor liner (34) enclosed within the engine casing (14);
a flow path (at 66; see Figure 3) for cooling the combustor liner (34) with an air stream and located in between the engine casing (14) and the combustor liner (34); and
a dilution chute (72) penetrating (see Figures 3-4) the combustor liner (34).
Harris does not teach a sacrificial support structure attached to the dilution chute and the combustor liner or an inspection port penetrating the engine casing, the flow path, and the combustor liner, the inspection port is positioned to allow an operator to view a portion of the sacrificial support structure, the inspection port formed by a sidewall that projects out from the combustor liner and through the engine casing, and the sidewall is formed integral with the combustor liner.
Clemen teaches (Figures 1-9) a combustor liner (34) and a dilution chute (35) penetrating the combustor liner (34), a sacrificial support structure (39) attached to the dilution chute (35) and the combustor liner (34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include the sacrificial support structure attached to the dilution chute and the combustor liner, as taught by Clemen, in order to provide sufficient stability of the flow guiding elements during manufacture (Column 4, lines 28-37 of Clemen). Harris in view of Clemen does not teach an inspection port penetrating the engine casing, the flow path, and the combustor liner, the inspection port is positioned to allow an operator to view a portion of the sacrificial support structure, the inspection port formed by a sidewall that projects out from the combustor liner and through the engine casing, and the sidewall is formed integral with the combustor liner.
Howell teaches (Figures 1-8) an engine casing (12); a combustor liner (36) enclosed within the engine casing (12); a flow path (at 42; see Figures 2-4) for cooling the combustor liner (36) with an air stream and located in between the engine casing (12) and the combustor liner (36); and an inspection port (at 70, through 54 to 60; see Figures 2-4) penetrating the engine casing (12), the flow path (at 42), and the combustor liner (36), wherein the inspection port (at 70, through 54 to 60) is positioned (see Figure 2) to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine (see Figure 2 and Column 5, line 61 – Column 6, line 11), the inspection port (at 70, through 54 to 60; see Figures 2-4) located on a sidewall (at 34, a wall on the top side of combustor 26) projects out from (see Figures 2-4) the combustor liner (36) and through the engine casing (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen to include the inspection port penetrating the engine casing, the flow path, and the combustor liner to allow an operator to view upstream portions of the combustor, downstream portions of the combustor, and other hot parts of the engine, the inspection port projects out from the combustor liner and through the engine casing, as taught by Howell in order to view desired areas within the hot parts section of an engine (Column 2, lines 52-68 of Howell). Harris in view of Clemen and Howell does not teach that the inspection port is formed by the sidewall or that the sidewall is formed integral with the combustor liner.
Sue teaches (Figures 1-4) an inspection port (18, 22, 24; see Figures 1-3) that is formed by a sidewall (at 18), wherein the sidewall (18) is formed integral with (see Paragraph 0019) an inner liner (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to have the inspection port formed by the sidewall, wherein the sidewall is formed integral with the inner liner, as taught by Sue, in order to provide a sealing engagement so that fluid is prevented from leaking past the inner barrier (Paragraph 0018 of Sue).
In addition and in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “the sacrificial support structure” has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case, the combustor liner and dilution chute), does not depend on its method of production  (i.e. additive manufacturing using sacrificial structures), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
It is noted that the term “sidewall” is interpreted using the dictionary definition “a wall that serves as the side of a structure” as provided by Collins English Dictionary.
Regarding Claim 19, Harris in view of Clemen, Howell, and Sue teaches the invention as claimed and as discussed above. Harris in view of Clemen, Howell, and Sue does not teach, as discussed so far, wherein the sacrificial support structure has at least one of: a variable height, and a plurality of cut out sections.
Clemen teaches (Figures 1-9) a sacrificial support structure (39) that has a variable height (see Figures 5-9) and a plurality of cut out sections (at 37 in Figures 7 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen, Howell, and Sue to include the sacrificial support structure having a variable height and a plurality of cut out sections, as taught by Clemen, for the same reasons discussed above in claim 9.
Regarding Independent Claim 21, Harris teaches (Figures 1-6) a gas turbine engine (10) comprising:
an engine casing (14);
a combustor liner (34) within the engine casing (14); and
a dilution chute (72) projecting out from (see Figures 3-4) the combustor liner (34) into a combustion chamber (see regions P, S, D in Figure 3).
Harris does not teach a support structure connected to and extending between the combustor liner and the dilution chute or an inspection port extending through the engine casing and the combustor liner to the combustion chamber, the inspection port formed by a sidewall connected to the combustor liner, and the sidewall extending across a cavity that is formed by and that extends between the combustor liner and the engine casing.
Clemen teaches (Figures 1-9) a combustor liner (34) and a dilution chute (35) projecting out from (see Figures 5-9) the combustor liner (34) into a combustion chamber (15) and a support structure (39) connected to and extending between (see Figures 5-9) the combustor liner (34) and the the dilution chute (35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include the support structure connected to and extending between the combustor liner and the dilution chute, as taught by Clemen, in order to provide sufficient stability of the flow guiding elements during manufacture (Column 4, lines 28-37 of Clemen). Harris in view of Clemen does not teach an inspection port extending through the engine casing and the combustor liner to the combustion chamber, the inspection port formed by a sidewall connected to the combustor liner, and the sidewall extending across a cavity that is formed by and that extends between the combustor liner and the engine casing.
Howell teaches (Figures 1-8) an engine casing (12); a combustor liner (36) enclosed within the engine casing (12); a flow path (at 42; see Figures 2-4) for cooling the combustor liner (36) with an air stream and located in between the engine casing (12) and the combustor liner (36); and an inspection port (at 70, through 54 to 60; see Figures 2-4) extending through the engine casing (12) and the combustor liner (36) to the combustion chamber (at 40), the inspection port (at 70, through 54 to 60; see Figures 2-4) located on a sidewall (at 34, a wall on the top side of combustor 26) and projects out from (see Figures 2-4) the combustor liner (36) and through the engine casing (12), inspection port (at 70, through 54 to 60; see Figures 2-4) extending across a cavity (the space between 36 and 12; see Figures 2-4) that is formed by and that extends between the combustor liner (36) and the engine casing (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris to include the inspection port penetrating the engine casing and the combustor liner, the inspection port located on a sidewall that projects out from the combustor liner and through the engine casing, wherein the inspection port extends across a cavity that is formed by and that extends between the combustor liner and the engine casing, as taught by Howell in order to view desired areas within the hot parts section of an engine (Column 2, lines 52-68 of Howell). Harris in view of Clemen and Howell does not teach that the inspection port is formed by the sidewall connected to the combustor liner or that the sidewall extends across a cavity that is formed by and extends between the combustor liner and engine casing.
Sue teaches (Figures 1-4) an inspection port (the port through 16 and 14; see Figures 1-3) that is formed by a sidewall (at 18, 22, 24) connected to (see Paragraph 0019) an inner liner (14), wherein the sidewall (18, 22) extends across a cavity (the space between 16 and 14; see Figures 1-2) that is formed by and extends between the inner liner (14) and the outer casing (16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen and Howell to have the inspection port is formed by the sidewall connected to the combustor liner or that the sidewall extends across a cavity that is formed by and extends between the combustor liner and engine casing, as taught by Sue, in order to provide a sealing engagement so that fluid is prevented from leaking past the inner barrier (Paragraph 0018 of Sue).
It is noted that the term “sidewall” is interpreted using the dictionary definition “a wall that serves as the side of a structure” as provided by Collins English Dictionary.
Regarding Claim 22, Harris in view of Clemen, Howell, and Sue teaches the invention as claimed and as discussed above. Harris in view of Clemen, Howell, and Sue does not teach, as discussed so far, wherein the support structure is formed integral with the combustor liner and the dilution chute in a unitary body.
Clemen teaches (Figures 1-9) a support structure (39) that is formed integral with (see Figures 5-9, Column 4, lines 28-37 and claim 10) the combustor liner (34) and the dilution chute (35) in a unitary body (see Figures 5-9, Column 4, lines 28-37 and claim 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen, Howell, and Sue to have the support structure that is formed integral with the combustor liner and the dilution chute in a unitary body, as taught by Clemen, for the same reasons discussed above in claim 21.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,931,862) in view of Clemen (US 10,174,947), Howell et al. (3,778,170), and Sue et al. (US 2012/0125131) as applied to claim 9 above, and further in view of Steele (US 2007/0036942).
Regarding Claim 10, Harris in view of Clemen, Howell, and Sue teaches the invention as claimed and as discussed above. Harris in view of Clemen, Howell, and Sue does not teach, as discussed so far, wherein the support structure is configured to be removed by a thermal process, which increases the overall efficiency of the engine.
Clemen teaches (Figures 1-9) providing a support structure (39) and removing the support structure (39) after completion of the mixing air hole or chute (see Column 2, lines 51-54 and claim 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen, Howell, and Sue to provide the support structure that is configured to be removed, as taught by Clemen, for the same reasons discussed above in claim 9. Harris in view of Clemen, Howell, and Sue does not teach, as discussed so far, wherein the removal is by a thermal process, which increases the overall efficiency of the engine.
Steele teaches (Figures 1-6B) a sacrificial support structure (14) that is configured to be removed by a thermal process (see Paragraphs 0044-0045), which increases the overall efficiency of the engine (the increased cooling of the walls allows the engine to be run at higher temperatures, thereby increasing its efficiency; see Paragraphs 0005-0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen, Howell, and Sue to removal of a sacrificial structure by a thermal process, as taught by Steele, in order to reduce the local temperature and maintain the temperature of the wall within the limits of its maximum duty temperature by increasing the cooling flow (Paragraph 0045 of Steele). Further, it is noted that the use of a known technique (in this case the removal of the support structure by a thermal process, as taught by Steele), to improve a similar devices (in this case, the support structure of Clemen which may be removed) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III C. 
Regarding Claims 11-12, Harris in view of Clemen, Howell, Sue, and Steele teaches the invention as claimed and as discussed above. Harris in view of Clemen, Howell, Sue, and Steele does not teach, as discussed so far, wherein the support structure has a width from 0.020 in. to 0.040 in., inclusive or wherein the support structure has a height from 0.25 in. to 0.75 in., inclusive.
Clemen teaches that the width of the supporting element is desired to be less than a diameter of the flow guiding element (see Column 4, lines 38-47) and Steele teaches, however, that “[t]he proportion of flow increase achievable by the invention can be set by choice of hole size and the thickness of the sacrificial component, whether the sacrificial component is provided as a coating or an insert” (Paragraph 0051). Therefore, the dimensions of the cooling hole and its associated sacrificial component are recognized as result effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the dimensions of the cooling hole and its associated sacrificial component leads to an increase in the proportion of air flow rate increase achievable. 
Therefore, since the general conditions of the claim, i.e. that the dimensions of the cooling hole and its associated sacrificial component can be increased, were disclosed in the prior art by Steele, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the size of the sacrificial component, as taught by Steele, in order to increase the air flow rate passing through the holes when the sacrificial component is removed. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 13, Harris in view of Clemen, Howell, Sue, and Steele teaches the invention as claimed and as discussed above. As discussed above, Howell teaches an inspection port (at 70, through 54 to 60) penetrating the combustor liner (36) near the fuel injector (44). Harris further teaches (Figures 1-6) an ignitor (38) near the fuel injector (68), thereby providing an inspection port adjacent an ignitor.
It is noted that the term “adjacent” is interpreted using Merriam Webster's online dictionary definition of “not distant: close or near”.
Regarding Claim 14, Harris in view of Clemen, Howell, Sue, and Steele teaches the invention as claimed and as discussed above. Harris teaches (Figures 1-6) an igniter (38) that may be located at either through a combustor dome (52; see Figure 3) or, alternatively, placed in a circumferential position about the outer wall of the combustor liner (34; see Figure 6) relative to an axis of rotation (X; see Figures 2-3 and 6). It is further noted that Howell teaches (Figures 1-8) an inspection port (at 70, through 54 to 60) which is placed in a circumferential position about the outer wall of the combustor liner (36; see Figures 2-4) relative to an axis of rotation (see Figures 1-2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have the positioning of the inspection port and ignitor as shown in the Figure 6 embodiment of Harris and the Figure 2 embodiment of Howell to be located at a common circumferential curve relative to an axis of rotation because it has been held that merely rearranging parts of an invention involves only routine skill in the art - MPEP 2144.04 (VI-C). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,931,862) in view of Clemen (US 10,174,947), Howell et al. (3,778,170), and Sue et al. (US 2012/0125131) as applied to claim 9 above, and further in view of Biebel et al. (US 2007/0227149).
Regarding Claim 20, Harris in view of Clemen, Howell, and Sue teaches the invention as claimed and as discussed above. Harris in view of Clemen, Howell, and Sue does not teach wherein the dilution chute extends from the combustor liner at an angle of less than 45 degrees.
Biebel teaches (Figures 1A-9) a dilution hole (10, 20, 30) which diverges slightly (by angle α) from a combustor liner (3) so that the air surges easily into the openings so that there is a convergence of a dilution air stream with the combustion gas stream which reduces turbulence and optimizes mixing (Paragraphs 0060-0062 of Biebel). Therefore, the angle of the dilution opening is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the angle between the dilution opening and the combustor liner leads to the air flow more easily surging into the openings to reduce turbulence and optimize mixing.
Therefore, since the general conditions of the claim, i.e. that the angle of the dilution opening can be decreased, were taught in the prior art by Biebel, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the angle of the dilution openings, as taught by Biebel in order to allow the air flow to more easily surge into the openings to reduce turbulence and optimize mixing. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,931,862) in view of Clemen (US 10,174,947), Howell et al. (3,778,170), and Sue et al. (US 2012/0125131) as applied to claim 21 above, and further in view of Cihlar et al. (US 2017/0254537).
Regarding Claim 23, Harris in view of Clemen, Howell, and Sue teaches the invention as claimed and as discussed above. As discussed above, Howell teaches (Figures 1-8) the inspection port (at 70, through 54 to 60; see Figures 2-4) located on a sidewall (at 34, a wall on the top side of combustor 26) and projects out from (see Figures 2-4) the combustor liner (36) and through the engine casing (12) and Sue teaches (Figures 1-4) a sidewall (18, 22) projecting through the outer casing (16). Harris in view of Clemen, Howell, and Sue does not teach wherein the sidewall projects through the engine casing and is formed integral with the combustor liner in a unitary body.
Sue teaches (Figures 1-4) that the sidewall (18, 22) projects through the outer casing (16) and is formed integral with (Paragraph 0019) the inner liner (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen, Howell, and Sue to have the sidewall project through the outer casing and be formed integral with the combustor liner, as taught by Sue, for the same reasons discussed above in claim 21. Harris in view of Clemen, Howell, and Sue does not teach that the sidewall is formed with the combustor liner in a unitary body.
Cihlar teaches (Figures 1-3) the use of a port formed by a sidewall (at 328) that projects from a combustor liner (314) through an outer casing (322), wherein the sidewall (at 328) is formed with the combustor liner (314) in a unitary body (claim 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris in view of Clemen, Howell, and Sue to form the sidewall integral with the combustor liner in a unitary body, as taught by Cihlar, in order to facilitate improving the dynamic stress capability and useful life of the combustor (Paragraph 0027 of Cihlar). In addition, it is noted that the use of a known technique (in this case the use of a unitary body as taught by Cihlar), to improve a similar devices (in this case the unitary body as taught by Cihlar to increase the useful life of the combustor of Harris in view of Clemen, Howell, and Sue) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III C.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections above, at the appropriate locations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741